MEMORANDUM **
Jorge Silveyra appeals from the 262-month sentence imposed after his guilty-plea conviction for one count of conspiring to possess with intent to distribute cocaine and cocaine base, in violation of 21 U.S.C. § 846(a)(1). We have jurisdiction under 28 U.S.C. § 1291, and affirm.
Silveyra’s contention that the government breached the plea agreement by recommending a 3-level upward adjustment for his role in the offense pursuant to U.S.S.G. § 3B1.1 has no merit. The plea agreement unambiguously states that the government reserved its right to argue for such an adjustment. See United States v. Ajugwo, 82 F.3d 925, 928 (9th Cir.1996).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.